Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 1 of 11




             &YIJCJU
     Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 2 of 11

                                                                              1



 1                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 2
       ENRIQUE JEVONS, as managing            )   Case No. 1:20-cv-3182-SAB
 3     member of Jevons Properties,           )
       LLC, et al.,                           )   August 24, 2021
 4                                            )
                              Plaintiffs,     )   Video Conference
 5                                            )
       v.                                     )   Motions for Summary
 6                                            )   Judgment Hearing
       JAY INSLEE, in his official            )
 7     capacity of the Governor of the        )
       State of Washington, et al.,           )   Pages 1 to 31
 8                                            )
                              Defendants.     )
 9

10
                      BEFORE THE HONORABLE STANLEY A. BASTIAN
11                      UNITED STATES DISTRICT COURT JUDGE
12
                                     APPEARANCES:
13
       For the Plaintiffs:               Richard M. Stephens
14                                       Stephens@sklegal.pro
                                         Stephens & Klinge LLP
15                                       601 108th Avenue NE
                                         Suite 1900
16                                       Bellevue, WA 98004
                                         425-453-6206
17
       For the Defendants:                Cristina Sepe
18                                        Cristina.sepe@atg.wa.gov
                                          Brian H. Rowe
19                                        Brian.rowe@atg.wa.gov
                                          Washington State Office of the
20                                        Attorney General
                                          800 Fifth Avenue
21                                        Suite 2000
                                          Seattle, WA 98504
22                                        206-342-6409
23

24
25


                      KIMBERLY J. ALLEN, RMR, CRR, RPR, CCR
                             OFFICIAL COURT REPORTER
     Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 3 of 11

                                                                              2



 1     Official Court Reporter:           Kimberly J. Allen, CCR #2758
                                          United States District Courthouse
 2                                        P.O. Box 685
                                          Richland, Washington 99352
 3                                        (509) 943-8175
 4     Proceedings reported by mechanical stenography; transcript
       produced by computer-aided transcription.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      KIMBERLY J. ALLEN, RMR, CRR, RPR, CCR
                             OFFICIAL COURT REPORTER
 Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 4 of 11

                                                                          3



 1                                   INDEX
 2   Proceedings:                                                 Page
 3               Argument by Ms. Sepe                                5
                 Argument by Mr. Stephens                           13
 4               Rebuttal Argument by Ms. Sepe                      21
                 Rebuttal Argument by Mr. Stephens                  24
 5               Court's Ruling                                     26
 6
                                 WITNESS INDEX
 7
     Plaintiff Witness:                                           Page
 8

 9     None
10
                                     *****
11
     Defense Witnesses:                                           Page
12

13
       None
14

15
                              EXHIBITS ADMITTED
16
     Plaintiff
17     Number        Description                                  Page
18                  None
19
     Defense
20    Number         Description                                  Page
21                  None
22
                                 GENERAL INDEX
23
                                                                   Page
24
       Reporter's Certificate..............................31
25


                      KIMBERLY J. ALLEN, CRR, RPR, CSR
                           OFFICIAL COURT REPORTER
                Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 5 of 11

                               Jevons, et al. Vs. Inslee, et al./1:20-cv-3182-SAB       4
                                      Motions for Summary Judgment Hearing


            1     (August 24, 2021; 10:35 a.m.)
            2              THE COURT: Good morning, everyone.
            3              Michelle, why don't you call the case.
            4              THE COURTROOM DEPUTY: Okay. We have Enrique Jevons,
10:35:38    5     et al. v. Jay Inslee, et al., Case No. 1:20-cv-3182-SAB. Time
            6     set for a motion hearing. On behalf of plaintiffs we have
            7     Richard Stephens, and then on behalf of defendants we have, by
            8     video, Cristina Sepe, and then by telephone, Brian Rowe. And
            9     Cristina Sepe will be handling the argument.
10:36:10   10              Thank you.
           11              THE COURT: All right. Well, good morning to counsel.
           12     We're here for some cross-motions for summary judgment. We do
           13     have a court reporter listening and making a record, so as you
           14     make your remarks, please make sure you speak up. Sometimes one
10:36:32   15     of us will drop off the line. That has happened on occasion;
           16     not very often. If it does, we will notice that, and we will
           17     take steps and wait. So don't panic if you drop off.
           18              There are cross-motions for summary judgment, and so I
           19     will give both sides 15 minutes to make their main presentation.
10:36:53   20     I'll give you both an opportunity to -- to respond for five
           21     minutes.
           22              I think it just seems to fit better to have the defense
           23     begin, when there's motions for summary judgment to dismiss, so
           24     unless you disagree, Ms. Sepe, I'll let you begin.
10:37:14   25              MS. SEPE: Good morning, Your Honor, and may it please

                                 KIMBERLY J. ALLEN, RMR, CRR, RPR, CCR
                                        OFFICIAL COURT REPORTER
                Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 6 of 11

                               Jevons, et al. Vs. Inslee, et al./1:20-cv-3182-SAB       26
                                      Motions for Summary Judgment Hearing
                                                 Court's Ruling

            1     this case should, declare that the effect of the proclamations,
            2     even in light of this new statute, still requires the payment of
            3     compensation under the Takings Clause of the Fifth Amendment.
            4              THE COURT: Let me correct myself. I said declaratory
11:14:29    5     judgments. I meant advisory judgments or advisory opinions. So
            6     in case I misled you, I meant to say advisory, not declaratory.
            7              MR. STEPHENS: That's all I have unless you have --
            8              THE COURT: Oh, okay. Sorry. All right. Thank you.
            9     Thank you, Counsel.
11:14:43   10              I'll consider the record closed, and let me make some
           11     preliminary comments, and I will make a ruling.
           12              This case is based on the fact that on February 29th of
           13     the year 2020, Governor Jay Inslee declared a state of emergency
           14     and -- based on the COVID-19 pandemic and began his
11:15:10   15     proclamations with Proclamation No. 20-05. He followed that up
           16     soon thereafter with Proclamation 20-19 and several amendments
           17     or extensions to that. This began in March of 2020 with an
           18     order from the governor placing a temporary moratorium on
           19     evictions. He did that for the reasons that are adequately
11:15:39   20     described in the record and will be mentioned in my written
           21     opinion.
           22              It's the Court's understanding that on June 30th, 2021,
           23     the original eviction moratorium and the extensions expired, but
           24     based on legislation, Governor Inslee then issued
11:16:00   25     Proclamation 21-09, which is what is referred to as the bridge

                                 KIMBERLY J. ALLEN, RMR, CRR, RPR, CCR
                                        OFFICIAL COURT REPORTER
                Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 7 of 11

                               Jevons, et al. Vs. Inslee, et al./1:20-cv-3182-SAB       27
                                      Motions for Summary Judgment Hearing
                                                 Court's Ruling

            1     proclamation. Evictions are still being prohibited unless
            2     certain procedures are followed, and those procedures are stated
            3     in the legislation that has been mentioned. And just for the
            4     record -- let me get the right number -- that is Senate
11:16:22    5     Bill 5160.
            6              Those are the essential facts. It's my understanding
            7     that both parties agree that there are no material issues of
            8     fact, and so a ruling on the legal issues is appropriate.
            9              Let me make some general observations.
11:16:36   10              No. 1: Our government can, should, and must protect the
           11     public's health and safety during a global pandemic, such as we
           12     have experienced with COVID-19 over the past 18 months.
           13              No. 2: Likewise, the people, all of us collectively,
           14     can, should, and must protect ourselves but also each other
11:16:58   15     during this global pandemic.
           16              No. 3: The state proclamations at issue in this case
           17     are part of the emergency efforts by Governor Jay Inslee, the
           18     duly elected governor of the state of Washington, to exercise
           19     his powers and responsibilities to protect the people from the
11:17:17   20     COVID-19 global pandemic and to protect the economy of the state
           21     of Washington.
           22              Finally, the issue, therefore, is whether these
           23     proclamations are legal and constitutional. The answer is yes.
           24     Based on the factual record before the Court, which both parties
11:17:36   25     agree is not disputed, the Court makes the following

                                 KIMBERLY J. ALLEN, RMR, CRR, RPR, CCR
                                        OFFICIAL COURT REPORTER
                Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 8 of 11

                               Jevons, et al. Vs. Inslee, et al./1:20-cv-3182-SAB       28
                                      Motions for Summary Judgment Hearing
                                                 Court's Ruling

            1     conclusions. These will be fleshed out more in a written
            2     opinion.
            3              No. 1: The Court has subject matter jurisdiction.
            4              No. 2: The Court -- the plaintiffs' claims are not moot
11:17:50    5     because of the bridge proclamation, but that's a very close
            6     call. But I will go on to the other substantive issues.
            7              No. 3: In terms of the Eleventh Amendment, Governor
            8     Inslee is immune from suit by the Eleventh Amendment. He's
            9     always been immune from suit. The Court is disappointed with
11:18:10   10     the plaintiffs for suing Governor Inslee and ignoring the
           11     Eleventh Amendment and expecting the governor to waive the
           12     Eleventh Amendment. In the Court's opinion, that happens much
           13     earlier. It doesn't happen after a lawsuit is filed.
           14              If a claim for sanctions is brought by the State, that
11:18:30   15     will have to be done at another time, but the Court will give
           16     that serious consideration.
           17              Attorney General Ferguson is not immune based on the
           18     Eleventh Amendment, based on the case of In re: Young, the
           19     Supreme Court case from 1908.
11:18:48   20              No. 4: The parties agree that the -- this Court is not
           21     the appropriate court in which to decide issues of state
           22     constitutional law.
           23              The Court is also disappointed in the plaintiff and
           24     Mr. Stephens, the attorney for the plaintiffs, for bringing such
11:19:06   25     claims and wasting the State's time and the Court's time with

                                 KIMBERLY J. ALLEN, RMR, CRR, RPR, CCR
                                        OFFICIAL COURT REPORTER
                Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 9 of 11

                               Jevons, et al. Vs. Inslee, et al./1:20-cv-3182-SAB       29
                                      Motions for Summary Judgment Hearing
                                                 Court's Ruling

            1     claims that he should know are not appropriately before the
            2     Court.
            3              No. 5: Regarding the Fifth Amendment takings claim,
            4     this Court finds that the proclamations at issue do not violate
11:19:22    5     the Fifth Amendment of the United States Constitution. This is
            6     not a per se taking case, as alleged by the plaintiff. The
            7     plaintiffs are not requesting damages. It is not appropriate
            8     for this Court to issue advisory rulings on Fifth Amendment
            9     taking claims.
11:19:41   10              The case of Cedar Points is not helpful to the factual
           11     situation of this case. This case does not involve the same
           12     facts as confronted by the Supreme Court in Cedar Points.
           13              No. 6: The Contracts Clause of the United States
           14     Constitution was not violated. The proclamations were carefully
11:20:01   15     tailored to the national emergency. The eviction moratoriums
           16     were an appropriate and reasonable method to advance a
           17     significant and legal purpose. That purpose is actually
           18     twofold. The purpose was to protect the health and welfare of
           19     the people of the state of Washington; an appropriate effort was
11:20:21   20     made by Governor Inslee to do that. The second purpose was to
           21     reduce, but not necessarily eliminate, the economic hardship
           22     occasioned by the COVID-19 pandemic.
           23              Finally, the substantive Due Process Clause of the
           24     Fourteenth Amendment was not violated. The proclamations
11:20:38   25     involved are neither vague nor oppressive, and they are

                                 KIMBERLY J. ALLEN, RMR, CRR, RPR, CCR
                                        OFFICIAL COURT REPORTER
                Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 10 of 11

                               Jevons, et al. Vs. Inslee, et al./1:20-cv-3182-SAB        30
                                      Motions for Summary Judgment Hearing
                                                 Court's Ruling

            1     rationally based on the facts presented.
            2              The plaintiffs' motion for summary judgment is denied.
            3     The defendants' motion for summary judgment is granted. The
            4     Court will consider a motion for terms and sanctions, if the
11:20:56    5     State files such a motion.
            6              Are there any questions? Ms. Sepe?
            7              MS. SEPE: No questions, Your Honor. Thank you.
            8              THE COURT: Mr. Stephens?
            9              MR. STEPHENS: No, Your Honor.
11:21:05   10              THE COURT: Thank you. Court's in recess.
           11           (Hearing concluded at 11:21 a.m.)
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25


                                  KIMBERLY J. ALLEN, RMR, CRR, RPR, CCR
                                         OFFICIAL COURT REPORTER
 Case 2:20-cv-01323-RAJ-JRC Document 140-1 Filed 09/03/21 Page 11 of 11

                                                                          31



 1                           C E R T I F I C A T E
 2

 3       I, KIMBERLY J. ALLEN, do hereby certify:
 4             That I am an Official Court Reporter for the United
 5 States District Court for the Eastern District of Washington in

 6 Richland, Washington;

 7             That the foregoing proceedings were taken on the date
 8 and at the time and place as shown on the first page hereto; and

 9             That the foregoing proceedings are a full, true and
10 accurate transcription of the requested proceedings, duly

11 transcribed by me or under my direction.

12             I do further certify that I am not a relative of,
13 employee of, or counsel for any of said parties, or otherwise

14 interested in the event of said proceedings.

15             DATED this 1st day of September, 2021.
16

17

18

19                         ____________________________________
20                         Kimberly J. Allen, CRR, RMR, RPR, CCR(WA)
                           Washington CCR No. 2758
21                         Official Court Reporter
                           Richland, Washington
22
23

24

25


                      KIMBERLY J. ALLEN, CRR, RPR, CSR
                           OFFICIAL COURT REPORTER
